Citation Nr: 1824039	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-25 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the overpayment of benefits created as a result of income received by the Veteran in 2007 and 2008 was a valid debt.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 2010 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously styled as whether the overpayment of benefits created in July 2010 as a result of income received in 2007 was proper.  Upon further review of the record, the Board has recharacterized the issue to better reflect the nature of the dispute.

The Veteran testified at a March 2014 videoconference Board hearing before the undersigned.  A copy of the transcript is associated with the claims file.

This matter was previously before the Board in December 2015 when it was remanded for the Veteran's IVM (Income Verification Match) file to be associated with the claims file.  The claims file reflects that the RO was unable to locate the complete IVM file and that available documents have been associated with the claims file. (See October 2010 VA Form 27-0820 and September 2017 VA Formal Finding memorandum).  The Board finds that there has been substantial compliance with the directives of its remand.


FINDINGS OF FACT

1.  The Veteran began receiving income of $162 per month in September 2007.

2.  The Veteran began receiving Social Security Administration (SSA) income of $895 per month in February 2008.  

3.  The Veteran does not have any dependents. 
4.  The Veteran's countable income exceeded the applicable Maximum Annual Pension Rate (MAPR) rates beginning in 2008 when his SSA benefits were counted as income.   

5.  The creation of overpayment of VA benefits to the Veteran was valid in the amount of $5,826.


CONCLUSION OF LAW

The overpayment of VA benefits assessed for the period from September 2007 through September 2008 in the amount of $5,826 was validly created.  38 U.S.C. §§ 1502, 1503, 1521 (2012); 38 C.F.R. §§ 1.963, 1.965, 3.23, 3.271, 3.272, 3.273 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board acknowledges that portions of the Veteran's IVM folder are not associated with the claims file and have been found to be unavailable.  Regardless, the Veteran is not disputing the amounts which the Board finds to be countable income.  As discussed in further detail below, VA originally used some incorrect income sources in finding that the Veteran exceeded the amount of income required to receive pension benefits.  The Board has not considered those incorrect income sources in rendering its decision.  Thus, the Veteran has not been prejudiced by the lack of the original IVM folder. 

Legal Criteria

Overpayments

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. See 38U.S.C. § 5302; 38 C.F.R. § 1.962.  Applicable to pension benefits, the monthly rate of pension payable to a beneficiary shall be computed by reducing the beneficiary's applicable maximum pension rate by the beneficiary's countable income, which includes compensation paid by the Social Security Administration (SSA).  38 C.F.R. §§ 3.271(g), 3.273. 

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish the Veteran was legally entitled to the benefits in question or, if he was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid pension benefits. 

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27,757 (1990).  Sole administrative error connotes the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C. § 5112 (b) (9), (10); 38 C.F.R. § 3.500 (b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  An administrative error resulting in an overpayment will not be classified as a VA administrative error or error in judgment if the error is "based on an act of commission or omission by the beneficiary, or with the beneficiary's knowledge."  Dent v. McDonald, 27 Vet. App. 362, 380 (2015) (citing 38 U.S.C. § 5112 (b)(9); see 38 C.F.R. § 3.500 (b)(1); VAOGC Prec. 2-90 (Mar. 20, 1990)). 
Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous. 

VA's policy that running awards consisting of recurring monthly payments made as a result of VA administrative error do not create overpayments or valid debts and that VA administrative error must be considered even where the initial award or entitlement to benefits itself was not the result of administrative error.  A valid debt is created if a veteran had knowledge that his or her compensation benefits would change with changes in their status, and they continued to accept the amount of compensation benefits direct deposited into their bank account. See Dent, 27 Vet. App. at 384.

Pension

To be eligible for nonservice-connected pension, the Veteran's countable annual income must not exceed the specified MAPR, as increased periodically and reported in the Federal Register. 38 U.S.C. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21.

The MAPR varies depending on several factors, including the number of dependent children. 

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  Countable income expressly includes gross salary or wages of a veteran. Social Security Administration (SSA) and VA benefits also constitute countable income, as they are not specifically excluded. See 38 C.F.R. §§ 3.271, 3.272.  In determining annual income for pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) are generally counted as income during the 12-month annualization period in which received.  Fractions of dollars will be disregarded in computing income; and only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension. 38 U.S.C. § 1503; 38 C.F.R. §§ 3.271, 3.272.

Analysis 

In a July 2007 rating decision, the Huntington VARO granted nonservice-connected pension effective from March 27, 2007 (the date of the Veteran's claim) to the Veteran.  The monthly rate effective from April 1, 2007 was $910.  In November 2007, VA informed the Veteran that he would be receiving a monthly rate of $931 beginning December 1, 2007.  Subsequently, it determined that the Veteran had failed to disclose some countable income, creating an overpayment.  The question before the Board is whether the overpayment was properly created.

The Veteran filed a claim for nonservice-connected pension on March 27, 2007.  For an original claim for pension, the initial annualization period extends from the date of receipt of the claim through the end of the month that is 12 months from the month during which entitlement arose. See M21-1, Part V, Subpart iii, 1.E.7.a. Subsequent annualization periods are based on the calendar year.  Thus, the Veteran's initial annualization period is from March 27, 2007 to March 31, 2008. 

In his March 2007 application for benefits, the Veteran reported that he had earned $35,000 from R & M Trucking Company from January 2006 to January 2007.  He reported that he had last worked on January 25, 2007.  He denied all other income.  As his R & M Trucking Company income was prior to his initial annualization period, it is not countable income.  

The evidence reflects that beginning in September 2007, the Veteran had countable income of $162.48 a month from Met Life as part of a pension benefit due to his work with a Power company.  VA does not consider fractions of dollars; therefore, the Met Life amount will be considered as $162 per month.   

The record also reflects that the Veteran began receiving SSA benefits in February 2008 in the amount of $895.00 a month.  Thus, this amount was also countable income.  The Veteran's annual income beginning the next annualization period exceeded the MAPR, and he was not entitled to a pension.

The Board acknowledges that VA had previously miscalculated the Veteran's income, to include counting income which should not have been counted under 38 C.F.R. §§ 3.271, 3.272 (e.g. royalties should not have been considered income.  See VAOPGCPREC 81-90 (July 18, 1990)), and erroneously counting income which has not been shown be this Veteran's income.  

The Board has not considered income from sources which have not been verified as providing income to this Veteran and/or which the Veteran disputes.  A Decision Review Officer Conference Report reflects that the Veteran acknowledged his Met Life pension benefits, a VA Form 21-0820 reflects that Met Life acknowledged the benefits, and a VA Form 21-0820 reflects that the SSA acknowledged the SSA benefits.

Any overpayment created by including income from D-Worth Inc., Plumbers & Pipefitters Union, Plumbers and Steamfitters National, R & M Trucking, C. Gas & Oil, and Orville Randy Myers is not a valid debt.  Those reported incomes have not been shown to be to the Veteran, or have been shown to be prior to the applicable time period, or in the case of C. Gas & Oil, are not considered countable income.

If a Veteran is eligible for pension benefits (i.e., his yearly income is less than the amount set by Congress), his pension benefit is the difference between his countable income and the annual pension limit set by Congress.  The MAPR for a Veteran with no spouse or child in 2007 was 11,181, from 2008 to 2012.

In sum, when he began receiving Met Life benefits, the Veteran's VA pension benefits should have been decreased by that amount ($162).  When he began receiving SSA benefits, the Veteran's countable income exceeded the amount set by Congress, and he was not entitled to any VA pension.  In essence, the Veteran received monetary benefits to which he was not entitled.  

A VA Benefit Audit Worksheet reflects that the Veteran was paid $910 for the months of April 2007 through November 2007, $931 for the months of December 2007 through August 2008, and $37 for the month of September 2008.  

The below chart reflects the Veteran's countable income and VA pension benefits:



Amount paid by VA
Income from SSA
Income from Met Life 
Total income from SSA & MetLife
Amount overpaid by VA
Apr 2007
910
0
0
0
0
May 2007
910
0
0
0
0
Jun 2007
910
0
0
0
0
Jul 2007
910
0
0
0
0
Aug 2007
910
0
0
0
0
Sep 2007
910
0
162
162
162
Oct 2007
910
0
162
162
162
Nov 2007
910
0
162
162
162
Dec 2007
931
0
162
162
162
Jan 2008
931
0
162
162
162
Feb 2008
931
 895*
162

162
Mar 2008
931
 895*
162

162
Apr 2008
931
895
162
1,057
931
May 2008
931
895
162
1,057
931
June 2008
931
895
162
1,057
931
Jul 2008
931
895
162
1,057
931
Aug 2008
931
895
162
1,057
931
Sep 2008
37
895
162
1,057
37

*The RO determined that SSA income would not be considered as countable income until April 2008.

When not including SSA benefits until April 2008, the Board calculates that the Veteran was overpaid $5,826.  (The Board notes that an August 2012 Benefit Audit Worksheet reflects that VA considered the Veteran as owing the entire $910 per month paid by VA beginning in April 2007.  However, as Met Life benefits did not begin until September 2007, and as SSA benefits did not start until February 2008, the Veteran was entitled to his full VA pension prior to September 2007.) 
 
The Board also finds that it was not an administrative error that caused the Veteran's debt.  In correspondence dated in August 2007 and November 2007, VA notified the Veteran that if his income were to change, to include Social Security benefits, he was responsible for telling VA "right away"; thus, he was on notice that his pension may be reduced and he was not entitled to the full amount.  Nevertheless, even after receiving Met Life and SSA benefits, he continued to accept his full VA pension.

In order for the Board to determine that an overpayment was not properly created, thereby invalidating the debt, the record must establish the Veteran was legally entitled to the benefits in question or, if he was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid pension benefits.  In the present case, the Veteran was not legally entitled to the benefits, and VA was not solely responsible for the erroneous payment.  


ORDER

The overpayment of benefits in the amount $5,826 created as a result of income received by the Veteran from September 2007 through September 2008 was a valid debt; any other debt prior to September 2008 was not validly created.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


